DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recites the limitation "the manual cargo strap tensioner" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (U.S. 2018/0290582).
As for Claim 1, Chou discloses a cargo strap tensioner comprising:
a U-shaped frame (10), having a first sidewall (11), a second sidewall (12) and a bottom plate (bottom plate of 10) connected between the first and second sidewalls (see Fig. 1);
a bridge bar (16), fixed at a top portion (top portion of 11 and 12) of the U-shaped frame between the first and second sidewalls (see Fig. 2);
a stopper (15), being of an L-shape (see Fig. 1), extending from the first sidewall (see Fig. 1);	
a winding shaft (21), rotatably disposed between the first and second sidewalls (see Figs. 1-4);
a gear assembly (21, 22, and 23), mounted on the first sidewall (see Fig. 2), having a worm (31) and a worm gear (22/23) engaging with the worm, the worm gear being axially connected to the winding shaft (see Fig. 4), and the worm being provided with a drive shaft (30);
a crank (40) comprising: 
a stem, (44) connected to the drive shaft;
an arm (45), pivotedly connected to the stem (see Fig. 4), and being capable of being either expanded along the stem or folded over the stem (see Figs. 5-6); and
a handle (46), perpendicularly fixed on the arm (see Fig. 5); and 
an observation hole (see hole between the two screws on wall 12, Fig. 1), formed in the second sidewall, and adjacent to the winding shaft (see Fig. 1); wherein the handle is blocked by the stopper when the arm is folded over the stem (see Fig. 1).
2. The manual cargo strap tensioner of claim 1, wherein a corner (rounded corner of 15) of the stopper is provided with a rib (end portion of 15 extending from corner of 15).
3. The manual cargo strap tensioner of claim 1, wherein the arm is connected to the stem by a pivot (pivot connection with bolts 441 and 442, Fig. 1) .
4. The manual cargo strap tensioner of claim 1, wherein the gear assembly further comprises a cover (60).
As for Claim 5, Chou discloses a cargo strap tensioner comprising:
a U-shaped frame (10), having a first sidewall (11), a second sidewall (12) and a bottom plate (bottom plate of 10) connected between the first and second sidewalls (see Fig. 1);
a bridge bar (16), fixed at a top portion of the U-shaped frame between the first and second sidewalls (see Fig. 1);
a winding shaft (21), rotatably disposed between the first and second sidewalls (see Fig. 1);
a gear assembly (22/23/31), mounted on the first sidewall, having a worm (31) and a worm gear  (22/23) engaging with the worm, the worm gear being axially connected to the winding shaft (see Figs. 1-4), the worm being provided with a drive shaft (30), and a nut (distal end nut of 30) being fixed on a top end of the drive shaft for being rotated by an electric wrench or a manual wrench (see Figs. 4, 7, and 10); and
an observation hole (hole on wall 12), formed in the second sidewall (see Fig. 1), and adjacent to the winding shaft (see Fig. 1).
6. The cargo strap tensioner of claim 5, wherein the gear assembly further comprises a cover (60). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677